JUDGMENT

AQUILINO, Senior Judge:
This matter having consolidated complaints filed on behalf of the plaintiff foreign manufacturer and exporter and of the intervenor-defendant members of the domestic U.S. industry, each contesting aspects of Certain Stainless Steel Butt-Weld Pipe Fittings From Taiwan: Final Results and Final Rescission in Part of Antidumping Duty Administrative Review published by the International Trade Administration, U.S. Department of Commerce (“ITA”) at 70 Fed.Reg. 1,870 (Jan. 11, 2005); and each side having interposed a motion for judgment on the agency record developed in connection therewith; and the court in slip opinion 07-87, 31 CIT_ (May 30, 2007), having denied plaintiff’s motion and having granted intervenor-defendants’ motion to the extent of remand to the ITA to complete its analysis of some 18 named entities alleged to be affiliated with the plaintiff within the meaning of 19 U.S.C. § 1677(33)(A)-(E); and the defendant having filed its Final Results of Redetermination Pursuant to Court Remand (Oct. 1, 2007), which set forth in detail the analysis ordered that concludes that one of the named entities is affiliated with the plaintiff pursuant to section 1677(33)(E) but that none of the others is so affiliated within the meaning of the statute and also that the antidumping-duty margin for the plaintiff remains unchanged; and the parties having been afforded the opportunity to comment on those Final Results both prior to publication by the ITA and now before the court, which, after review thereof and due deliberation, has come to
ORDER, ADJUDGE and DECREE that defendant’s Final Results of Redetermination Pursuant to Court Remand (Oct. 1, 2007) be, and they hereby are, affirmed; and it is further
ORDERED, ADJUDGED and DECREED that plaintiff’s complaint be, and it hereby is, dismissed; and it is further
ORDERED, ADJUDGED and DECREED that intervenor-defendants’ complaint, save the limited relief granted in the court’s slip opinion 07-07, 31 CIT __(May 30, 2007), be, and it hereby is, dismissed.